Citation Nr: 0835410	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1973 to 
February 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This claim was previously remanded by the Board in June 2007.


FINDINGS OF FACT

The veteran's lumbosacral strain with DDD has been manifested 
by disability tantamount to limitation of forward flexion of 
the thoracolumbar spine to no worse than 40 degrees; 
ankylosis has not been shown; his strain has been no worse 
than muscle spasm on extreme bending, loss of lateral spine 
motion unilaterally; he does not have radiculopathy or 
neuropathy as a result of the DDD.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain with DDD have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in March 2003 and June 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form prescribed by that case.  Failure to 
provide pre-adjudicatory notice of any of the necessary duty-
to-notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  Nevertheless, 
lack of harm may be shown (1) when any defect was cured by 
actual knowledge on the part of the claimant, (2) when a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) when a benefit could not have 
been awarded as a matter of law.  Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his lumbosacral strain with 
degenerative disc disease, had on his daily life and 
occupational activities at his April 2003 and June 2008 VA 
examinations performed in association with this claim.  In 
response to questioning regarding the impact of his 
disability on his daily life and occupational activities, the 
veteran reported at his April 2003 VA examination that he 
could only stand or walk about an hour at a time, but noted 
that he was able to do his normal activities and was 
functioning on the job as a driver.  At his June 2008 
examination, the veteran noted that he had four flare-ups in 
the last year, where he was forced to call off work, and 
noted that in the past three months, he had two flare-ups but 
was able to work through it.  The veteran also noted that his 
back would bother him if he walked too far in the mall, and 
also described an incident where he bent over one morning to 
wash his face, and then could not stand up.  The Board finds 
that the responses to the questioning at both the April 2003 
and June 2008 examinations show that the veteran had actual 
knowledge that medical and lay evidence was required to show 
an increase in severity, including the impact on his daily 
life, and employment.

Further, a letter to the veteran dated in June 2007, provided 
notice that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
these letters provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and provided examinations in furtherance of the 
veteran's claim.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the requirements of the VCAA.

II. Background

A January 2002 VA examination revealed lumbosacral strain and 
pain with motion from 30 to 70 degrees of flexion and noted 
that he could bend and rotate to 30 degrees, and extend to 
neutral.  A January 2002 x-ray of the lumbosacral spine 
revealed mild to moderate narrowing of the disc space of L5-
S1, and noted that no fracture or dislocation was seen.

A February 2003 orthopedic outpatient clinic note shows that 
the veteran had 5/5 motor strength, and his reflexes were 
equal and non-pathologic in the lower extremities.  The 
examiner noted that x-rays were reviewed which showed 
moderate L5-S1 disc degeneration, but noted that overall, his 
alignment was maintained.  The examiner assessed him with low 
back pain, fifth lumbar first sacral vertebrae disc 
degeneration.  At this examination, the veteran denied 
paresthesia in the leg, and denied bowel and bladder 
symptoms.

At an April 2003 VA examination, the examiner noted that the 
veteran did not have scoliosis or kyphosis, but had some 
muscular tenderness to soreness across the lumbar spine and 
pain with motion.  Range of motion was to 65 degrees of 
flexion, with pain from 50 to 60 degrees, and the examiner 
revealed that the veteran could extend, bend, and rotate to 
25 degrees.  The examiner found no neurologic impairment, 
noting that his reflex, strength, and sensation were 
symmetric.  An x-ray taken in April 2003 showed minimal 
narrowing of the disc space of L5-S1; but noted that 
otherwise, the disc spaces were maintained and no fracture or 
dislocation was seen.

The veteran was afforded a VA examination in June 2008.  At 
this time, the veteran was evaluated by two different 
physicians, I.M., M.D., and P.S., M.D.  Dr. M. diagnosed the 
veteran with degenerative disc disease with sciatica, and Dr. 
S. diagnosed the veteran with lumbosacral strain with 
degenerative disc disease.  At the 2008 examination given by 
Dr. M, the veteran reported that his low back flare-ups began 
in 1996, noting that at that point he went a few years 
without a flare-up.  However, he stated that by 2001, he 
started having flare-ups every year, and noted that in the 
past year, he had four flare-ups where he had to call off 
work, and that in the past three months he had two flare-ups 
but was able to work through it.  He noted that during bad 
flare-ups, lower back pain could radiate to the left 
posterior knee.

On examination, Dr. M. diagnosed the veteran with 
degenerative disc disease, with sciatica; and noted that the 
veteran had DDD that was caused or made worse by his service-
connected lumbosacral strain.  Regarding his neurological 
impairment, Dr. M. noted that his deep tendon reflexes were 
1+ in his upper extremities, and 2+ in his lower extremities, 
motor sensation was 5/5 in all distal muscle groups of the 
upper and lower extremities without atrophy; and sensation 
was intact distally in upper and lower extremities.  Range of 
motion was limited to 50 percent because of pain, except for 
painless and full lateral flexion on each side.  In summary, 
Dr. M. commented that the neurological examination was 
unremarkable, and noted no radiculopathy or neuropathy.

A June 2008 examination by an orthopedist included range-of-
motion studies that revealed flexion to 40 degrees, extension 
to 20 degrees, left and right lateral flexion to 20 degrees, 
and left and right lateral rotation to 20 degrees.  The 
examiner noted that repetitive use caused increasing 
symptoms, and noted that the veteran did get flare-ups four 
or five times a year, which lasted a week.  The examiner 
noted that the veteran experienced pain at the extremes of 
motion with no tenderness and no spasms, and stated that the 
veteran experienced no incapacitating episodes in the past 
year.  The final diagnosis provided by P.S., M.D., an 
orthopedist, was lumbosacral strain with degenerative disc 
disease.  Dr. S. stated that it was more likely than not that 
the veteran's history of spondylolysis and DDD were related 
to his service connected lumbosacral strain.

An x-ray taken at the time of the examination revealed no 
fractures or dislocation, straightening of the lumbar 
lordosis was noted, vertebral heights were preserved, and 
there were mild degenerative endplate changes with marginal 
osteophyte formation from L2-L3 through L5-S1 levels.  
Intervertebral disc space narrowing was also noted at the L5-
S1 level.  The impression was no fracture and mild 
spondylosis.  Both June 2008 examiners noted that the x-ray 
showed mild degenerative disc disease in the LS-spine.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above in the VA examinations provided 
in April 2003 and June 2008, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the veteran's 
thoracolumbar spine.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was notified of 
this change in a statement of the case (SSOC) issued in 
February 2004.  The change, effective September 26, 2003, 
renumbered all of the spine diagnostic codes, and provided 
for the evaluation of all spine disabilities under a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2006).  Nevertheless, because the 
veteran's claim for increase was filed before the change to 
the regulations, VA must consider both old and new rating 
criteria, and apply the criteria most favorable to the 
veteran's claim.  

Under the old rating criteria, the veteran's lumbosacral 
strain was initially rated utilizing Diagnostic Code 5295.  
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, a zero 
percent (non-compensable) evaluation is for application when 
there are slight subjective symptoms only.  A 10 percent 
evaluation is for application when there is characteristic 
pain on motion.  A 20 percent evaluation is for application 
when there is muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position.  
A 40 percent evaluation, the highest rating available under 
Diagnostic Code 5295, is for application when there are 
severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

At the time the veteran filed his claim for an increased 
rating in March 2003, limitation of motion of the lumbar 
spine was evaluated utilizing the rating criteria found at 
Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  Under 
Diagnostic Code 5292, a 10 percent rating is for application 
when there is slight limitation of the lumbar spine, a 20 
percent rating is for application when there is moderate 
limitation of motion, and a 40 percent rating is for 
application when there is severe limitation of motion.

With regard to intervertebral disc syndrome, at the time the 
veteran filed his claim, the pertinent regulations evaluated 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months warrants a rating 
of 10 percent.  Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months 
warrants a rating of 30 percent.  Incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a rating of 60 percent.  Id.

Note (1) appended to Diagnostic Code 5293, states:  for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic 
disabilities should be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. 

As noted above, the changes to rating disabilities of the 
spine became effective September 26, 2003.  The change 
provided for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (IVDS) may be evaluated under 
either the General Rating Formula discussed above, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain essentially the same 
as those effective September 23, 2002, as outlined above.  

Regarding the rating criteria in effect prior to September 
26, 2003, under Diagnostic Code 5292, the veteran is not 
entitled to a higher 40 percent evaluation because the 
medical evidence does not reflect that he had severe 
limitation of motion.  As noted in the April 2003 
examination, flexion was to 65 degrees (90 is full ROM), and 
extension, rotation, and lateral flexion were all to 25 
degrees, only 5 degrees less than full range of motion.  
These findings, taken together, do not correspond to severe 
limitation of motion, which is required to obtain a 40 
percent evaluation under diagnostic code 5292.  

Range of motion testing from the veteran's June 2008 VA 
examination also does not equate to severe limitation of 
motion because forward flexion was noted to be zero to 40 
degrees, better than two-thirds the normal range of flexion; 
and extension was to 20 degrees, (only 10 degrees less than 
full range of extension).  Further, the veteran's left and 
right lateral rotation and left and right lateral flexion 
were all to 20 degrees, which represents only 10 degrees less 
than full ROM.  Dr. M. specifically noted that range of 
motion was at 50 percent of normal because of pain and was 
unchanged with repetition.  Based on this evidence, the Board 
finds that the flexion measurements alone do not equate to 
severe limitation of motion.  In sum, the medical evidence 
regarding limitation of motion for the time period in 
question, does not amount to severe limitation of motion, as 
required to obtain the higher, 40 percent evaluation.

Additionally, a higher 40 percent rating is not for 
application under the old rating code 5295 because, although 
the medical evidence does demonstrate loss of lateral motion 
with osteo-arthritic changes, and joint space narrowing, in 
that the June 2008 x-ray noted mild degenerative endplate 
changes with marginal osteophyte formation, and disc space 
narrowing at L5-S1, and the June 2008 examiner, Dr. S., noted 
left and right lateral flexion to 20 degrees, when 30 
represents a normal range of lateral motion; the evidence 
does not show listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, (veteran was able 
to bend to 40 degrees out of 90), or some of the above (such 
as the loss of lateral motion with arthritic change, and 
joint space narrowing), with abnormal mobility on forced 
motion.  As such, even though the veteran does have arthritic 
changes and joint space narrowing, because the medical 
evidence does not show abnormal mobility on forced motion, 
the veteran is not entitled to an increased rating under the 
old rating criteria.

In order to obtain a higher (40 percent) rating under the new 
criteria, forward flexion must be 30 degrees or less, or the 
medical evidence must show favorable ankylosis of the entire 
thoracolumbar spine.  In this case, forward flexion at its 
worst was to 40 degrees.  See June 2008 examination.  
Additionally, the medical evidence of record does not 
demonstrate favorable ankylosis of the entire thoracolumbar 
spine, and as noted by Dr. S. at the June 2008 examination, 
there has been no indication of incapacitating episodes in 
the past year, which are episodes that require bed rest 
prescribed by a physician.  38 C.F.R. § 4.71a.

The Board notes that the new rating criteria calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code.  Here, the 
Board finds that there is no evidence of objective 
neurological abnormalities.  Specifically, at a February 2003 
orthopedic examination, the veteran denied paresthesia in the 
leg, and denied bowel and bladder symptoms.  At the April 
2003 examination, the examiner found no neurologic 
impairment, noting that his reflex, strength, and sensation 
were symmetric; and the June 2008 examiner, Dr. M., again 
commented that the neurological examination was unremarkable, 
noting that no radiculopathy or neuropathy was present.  Dr. 
M. noted that his deep tendon reflexes were 2+ in the upper 
extremities, motor sensation was 5/5 in all distal muscle 
groups of the upper and lower extremities, without atrophy, 
and he noted that sensation was also intact distally in the 
lower extremities.  As such, because no medical examiner 
found objective evidence of neurologic abnormalities, the 
Board finds that a separate compensable rating is not 
warranted.

Lastly, although the veteran has described his lumbosacral 
strain with DDD as being so severe that he deserves a higher 
rating, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that the veteran's lumbosacral strain 
with DDD has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that his lumbosacral strain with degenerative disc 
disease would have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  Given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


